 In the Matter of BOTANY WORSTED MILLSandTEXTILE WORKERS UNIONOF AMERICA, CIOCase No. 2-8-4256SUPPLEMENTAL DECISIONAND,CERTIFICATION OF REPRESENTATIVESMay 8,1944Pursuant to a Decision and Direction of Election issued by the',National.Labor Relations Board in this proceeding,' an election bysecret ballot was conducted at Clifton, New Jersey, 'on 'December 15,1943, by the Regional Director for the Second Region ,,(New YorkCity).Upon the conclusion of the election, a Tally of Ballots wasfurnished the parties in accordance with the Rules and Regulationsof the Board.The Tally shows the following results :Approximate total on eligibility list________________________38551Total ballots cast__,________________________________________3416Total ballots challenged___________________________________31Total blank ballots________________________________________0Total void ballots --------------- __-----------------------43Total valid votes counted__________________________________3342Votes cast for Textile Workers Union of America, C. I. O_____1797Votes cast against Textile' Workers Union of America, C. I. O__ 1545On December 22, 1943, Botany Worsted Mills; herein called theCompany, filed objections to the conduct of the election.The RegionalDirector, having investigated the objections, issued and duly servedupon the parties his Report on Objections, wherein he reported thatthe- Company made two objections, the first of which, pertaining 'toin the armed services, raised no substantial or material issues. 'Asto the second objection which was directed to certain conduct of theRegional Director himself, he made no, recommendation, but "setforth . . . a statement of events connected with the, preparation forand conduct of the election."Thereafter on, January 31, 1944, theCompany -filed Exceptions to the Report on Objections.The Board,153 N L.R. B."920.56 N. L. R. B., No. 75.370 BOTANY WORSTED MILLS371having considered the Election Report, the Objections of the Companyto the Election, the Regional Director's Report on Objections and theExceptions to the Report on Objections, ordered that a hearing beheld pursuant to Article III, Section 10,' of National Labor RelationsPursuant to notice duly served upon the parties, a hearing was heldon March 14-22, 1944, at New York City, and Passaic, New Jersey,before Charles W. Whittemore, the Trial Examiner duly designatedby the Chief Trial Examiner.Counsel for the Board, the Company,-and Textile Workers Union of America, C. I. 0., herein called theUnion, appeared, participated and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearingthe Trial Examiner made numerous rulings on motions and on objec-,-tions to the admission of evidence.We have reviewed such rulingsand find that no prejudicial error was committed.The rulings arehereby affirmed.2Pursuant to permission granted by, the Board theCompany filed a brief with the Board and on April 8, 1944, pursuantto notice, ahearing for the purpose of oral argument was held beforethe Board at Washington, D. C. Counsel for the Board, the Com-pany, and the Union participated.We shall deal first with the Company's contention that the resultsof the election should be set aside because of the alleged failure ofthe Board to make provision for balloting for employees in the. armedservices.In a recent decision 8 we had occasion to review the problemraised by this contention.Our decision in that case reflects ourpresent policy with, respect to servicemen's voting.Since nothingappears in the instant case which was not before us there, we are ofthe opinion that the Company's contention mlist be rejected for thereasons stated in the cited case.The Company's second objection is 'directed to the alleged, impro-priety and illegality -of the Regional Di'rector's conduct in issuinga statement to the press on December 14, 1943, the day before theelection.'It contends, in substance, that, as a matter of law, the is-2 Subsequent to the hearing the parties stipulated for the correction of the transcript ofthe proceedings in certain respectsThe stipulation is hereby approved and the transcriptis heieby ordered corrected in accordance therewithp3Matter of Mine Safety AppliancesCo , 55 N L R B 11904The statement was admittedly made and released to the press by the Regional Director,and appeared in 16 newspapers of metropolitan New York and nearby New Jersey, includ-ing the Passaic Herald-News, on December 14, 1943.The text is as followsFOR IMMEDIATE RELEASE'December 14, 1943.An election has been ordered by the National Labor Relations Board to be conductedat the plants of the' Botany Worsted Company at Passaic, New Jersey Those eligibleto vote aie all production and maintenance employees of the Company, comprisingapproximately 4000 peopleThe election which is being conducted under my direction is in charge of Field Ex-aminer Peter J. HaganMr Hagan informs me that the Company has addressed all its1 372DECISIONS OF NATIONAL LABOR RELATIONS ,BOARDsuance of the press release constituted an improper and illegal inter-ference with the freedom of choice guaranteed by the Act to theUnion. It argues that the Regional Director's conduct was not "inconsonance with any procedure set up by the Act" and that thereforethe election must be set aside. In conformity with this premise theCompany moved at the hearing to confine the area of the inquirysolely to the statement of the Regional Director since, it contended,any evidence of antecedent conduct on the part of the Company wa'simmaterial to a determination of the legal question involved.TheTrial Examiner denied the motion and we have affirmed his ruling.In our view of the case the basic issue presented for our considerationinvolves the integrity of the election process which we have used in,thousands of cases to resolve questions of representation for the pur-poses of collective bargaining.Complaint is,made here that certainconduct of a Board agent improperly'influenced the free choice by em-ployees of a bargaining representative and we mlist determine whetherhis admitted action violates a standard of-conduct, the precise limits ofwhich are snot defined in the Act or prescribed by any rule of law ordecision.'In such a case it seems to us that it is no answer to_rest uponthe admitted conduct of the Board agent and to contend that, as amatter Of la%v, it must be condemned as improper.On the contrary,employees through it pubic address system indicating its desires as to how the employeesshould vote in the electionThe Company has also uiged in the December issue of theBotanist, a house organ, over the signature of its President, Charles F H Johnson,that the employees vote against the unionThe Company has advised me that the Christmas bonus checks of the employees wouldbe mailed to the employees on December 15 I aninow informedthat these bonuschecks dated tomorrow, the 15th, were distributed to the employees in the plant todayThe above acts on the part of the Company seem to me to constitute an unwarrantedinterference and an attempt to influence the votes to be cast in what should be a freeelectionThe Companyis underprohibition in a decree entered in the Third,CiicuitCourt which,-among other things, requires it to-iefram from "questioning, thieatenmg,or instructing its employees with'respect- to the exercise of their right to join or assistTextile workei s Organizing Committee of any other labor organization of its employees "In addition to the fact that the actions of the Company ate interfering and seem tome tobe designed to interfeie with the conduct of the election, S believe, and recom-mend to the Board, that such actions violate the decree of the Circuit Court I shall ie-quest that the Board attempt to have the Company adjudicated in contempt of thedecree.CHARLES T. DOCDS,Regional Director,National Labor Relations Board,120WallSt., NewYork5,N Y.Section 9 (c) of the Act empowers the Board to ascertain bargaining representatives bya secret ballot of employees or . . . [by] any other suitable method . ' Itis left to the administrative di,cretion of the Board to define the procedure under, whichelectrons are to be conductedSection 10 of Article III of the Boa id's Rules and Regulationsprovides that "where the Board determines that a secret ballot should be taken, it shalldirect an election to be conducted under the supervision of a designated, agent upon suchterms as it may specify "The Act and the Rules and Regulations nowhere prescribe a stand-ard by which the conduct of a Board agent designated to conduct or supervise the conductingof an election shall be measured.Nor do the few cases which involve objections to a Boardagent's conduct in this respect delineate a zone of propriety within which a Board agentmust operate 0BOTANY WORSTED MILLS373we deem it of controlling significance, in weighing such admitted con-duct as to its legal propriety, to know the context of'circumstance withthe actor asserts provides justification for his act.A careful krutinyof all the evidence is therefore necessary.The material circumstances which are urged as constituting suchjustification are not disputed; the testimony adduced to prove a pre-conceived design of the' Company to,frustrate its employees in theexercise of their guaranteed right to a free election was in no instancechallenged by the Company except on the theory; already dealt withabove, that any such evidence was immaterial .rThus, the recordprovides a narrative of events which must be accepted as true.IUpon the filing of the Union's petition for certification as the bar-gaining representative of the Company's employees, the Regional Di-rector designated Field Examiner Hagan as investigating officer forthe Board.Thereafter a hearing was held on the petition and onNovember 25, 1943, the' Board issued its Decision and Direction ofElection determining the appropriate unit for collective bargainingand ordering an election. In accordance `vitli its usual practice, theBoard declared that those employees in the unit found appropriatewho were employed during the pay-roll period, with certain exceptions'not material here, immediately preceding the date of the Decision andDirection of Election, were eligible to vote in the election.On December 1, 1943, a conference of company and union represents-tives was held at Hagan's office.Hall, of counsel for the Company,and Ranzenhofer, a company official, represented the Company, andSerraino and Opilla represented the Union.Hagan informed theparties that it was planned to hold the election during the week ofDecember 13-18 ; he pointed out that use of the Company's November20 pay roll was contemplated.Ranzenhofer stated that the arrange-'ment of addressograph plates which was used for the November 20 payroll had-been dismantled but that the November 27 pay roll plates werestill intact.He further stated that use of the latter pay-roil date wouldfacilitate preparation of the eligibility list.Thereupon a stipulationwas formulated and signed by the parties, requesting the Board to°The Company produced one Carmen verga, a watchman, as a witness, and attached threeaffidavits to its pleadingsverga, one of the affiants, testified and the substance of his andthe other affidavits was to the effect that three or four individuals stationed themselves atthe gate of the Company's plant early on the morning of the election day and that one ofthese made a remark to employees passing into the plant that "they should lead the N Y.Times concerning an article conceining Botany "Verga further testified that one of theindividuals stationed at the gate bought a newspaper, assumed by the witness to be a copyof the New Yoik Tines, and g,.ve it to one employee who entered the plantThe purpose of this testimony and of the affidavits was'to prove that the contents of theRegional Director's statement were communicated to employees who were to vote.whilethe extent to which the statement came to the attention of the employees is not shown, itmay he inferredarguendothat it reached some of them, in view of the publicity which wasgiven to it. 374IiECISIONS, OF NATIONAL LABOR, RELATIONS BOARDamend its order to provide for the November 27 pay roll.?A discus-sion concerning the place of the election brought initial disagreementRanzenhofer suggested that the Company'sRecreation Hall be utilized.Upon the objection of the Union's rep-resentatives, who voiced fear of possible interference by the Companyand stated that the use of the Recreation Hall would be as inappropri-ate as the use of the, union office, Ranzenhofer dropped his suggestion.Pursuant to an arrangement,between Hagan and Ranzenhofer, bothvisited the plant on December 2, 1943, and Hagan met Koch, anaccountant in charge of the pay-roll department.Koch was informedby Hagan that the election was to be held on December 15 and that,the pay roll should be placed in Hagan's hands.not later than 10 a. in.on December 13.Koch replied that while he "probably" would havethe pay roll- ready by that date, he wanted to have an "order" to thateffect.Ranzenhofer and Hagan, then saw Johnson, the Company'spresident, and Hagan requested that Johnson issue appropriate in-structions to Koch.Johnson referred Hagan to Kuhn who was Koch'ssuperior.During this conversation Johnson mentioned that he re-membered Hagan as "the man that went around with union organizersvisiting employees of this plant last summer."Hagan denied thathe had done so: Johnson also inquired whether the Recreation Hallwas to be -used for the election and when informed by Ranzenhoferthat it was not because the Union had objected, Johnson commentedthat the "Union gets what it wants."Hagan and Ranzenhofer wereunable to locate Kuhn and the latter agreed to try to reach Kuhn andto notify Hagan later that day as to the arrangements for providingthe pay roll.Later on the same 'day, Ranzenhofer called Hagan andinformed him that Kuhn was away from the plant., Ranzenhoferpromised to call Hagan on the following morning.No such call was,received by Hagan who immediately thereafter communicated withHall, expressing concern that the pay roll might not be forthcomingin time.Subsequently on the same day Hall called Hagan and ex-pressed doubt that the Company could furnish the pay roll by Decem-ber 13.Hagan referred to the agreement of the preceding day, statedthat he was surprised at the Company's position, but that plans to holdthe election on December 15 would nevertheless proceed.On December 6 Hall visited the Regional Office and requested thatthe election be postponed so that `the Company might have additionaltime to prepare the pay roll.Both the Regional Director and Haganexplained that it would be impossible to postpone the election in viewof the heavy commitments of the Regional Office with respect to sched-uled elections at about the same time.Hagan told Hall that Kochhad agreed, that two or three girls,could prepare a pay roll in 2 or 37The Board approved the stipulation,and issued the appropriate amendment on December7, 1943. BOTANY WORSTED MILLS375days.However, Hall -stated that the volume of work then pressingprevented the assignment of any; girls to the task of preparing a payroll.Hall mentioned that one of, a number of matters necessitatingthe full time of the girls was the preparation of bonus checks to bemailed to the employees on December 15. - The Regional Director thenadvised Hall that in view of the Company's position, he would recom-mend to the, Board that it further amend its order to permit use of thepay roll of October 23, which had been introduced in- evidence at the'original hearing.Hall agreed that in the event the Regional Directorwas determined to proceed with the election, he would cooperate inchecking the October 23 pay roll.8On December 13, Hagan again met with Ranzenhofer-and Hall atthe plant for the purpose of checking the pay roll.While in the office,'Hagan noticed a number of letters which were individually addressedto employees.Mason, a clerical employee, told Hall and Ranzenhoferthat the letters had been prepared by her at the' request of Remig, the'Company's personnel director, on December 12.9Copies of the sameletter, in each case addressed specifically to the employee who receivedit,were also distributed throughout the plant on December 14.On the morning of December 14, Hagan was informed that theCompany had posted notices in various departments throughoutthe plant notifying the employees in such departments of the hoursduring which they would have an opportunity to vote.19During the afternoon'of December 14, Hagan told Hall that he hadlearned that the departments would be closed down during certainhours of the next day for the purpose of allowing the employees tovote.Hagan stated that this arrangement was in,conflict with therules governing the election and constituted improper interference and8The Board amended its order to permit the use of this pay roll.6The text of these letters, which counsel for the Company conceded were prepared withYour name appears on'the Company's payroll for October 1943 from which the listsof employees eligible to vote in the election on December 15th will be taken. Accordingto our'understanding of the direction of election, you will be eligible to vote.The election is to be held December 15, 1943 from 6 A. M. to 7 : 30 P. M., at Coopera-tive Hall, 262-268 Parker Avenue, Clifton, New Jersey.The ballot will be secret.Neither the management nor the union will know how youvote.The important thing, however, is that every man and woman entitled to vote atBotany do so. It is important that you vote whether you are for or against the Union.If you havea choice,do not think that a failure to vote is the same as a vote foryour choice.If you do not vote,it isalmost the same as letting someone else decidewho will represent you.BOTANY WORSTED MILLS.iiThe notices, which the Company conceded were posted throughout the plant, bore thefollowing text, with the exception of specific hours for specific departments : jWednesday, December 15,194.4.The Weaving Department will,close at the following hours to give all employees achance to vote:'1st shift, 10 A hi to 11 A M.2nd shift, 5 P M to6P Mi3rd shift, will close 6 A. M. Wed., Dec. 15, 15/43.\WEAVING DEPARTMENT. -376DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas an attempt-to force employees to vote.1'Hall replied that he didnot consider it to be an interference and the Company did not removethe notices.With respect to the Company's action in fixing the hours for voting,employee James Cseh testified that he and a group of three "or fouremployees were standing in the small machine shop on December 13where Foreman Muster and one Mike Teller, an employee whom thewitness identified as his "foreman," were discussing the forthcom-ing election within close distance of the group.l"-Muster stated toTeller that, "there is going to bean election on Wednesday, the 15th...everyone has got to take time off to go vote on their owntime." - Cseh further testified that "a couple of guys then said `Wedo not want to vote"' and that Muster retorted, "This is what theUnion is doing for you and you have got to pay for it' yourself.Youcan blame it on the CIO." 'The foregoing' facts,' which constitute - only a partial recital ofthe events preceding the election; are indicative of the initial stagesof the Company's efforts to first, delay and later to prevent a freeelection among its employees.Manufactured difficulties were placedin,Hagan's path, in his attempt to secure a proper pay roll.TheCompany first agreed to furnish a pay roll of November 27 and signeda stipulation to that effect; the Board relied on. the .good faith ofthe Company and amended its order.However, the Company vio-lated its agreement with respect to the November 27 pay roll, givingas a reason that its clerical force was engaged in important 'workwhich could not be put off. The nature of that work is revealing asa significant guide in determining he Company's motives for, itsrefusal to abide by its agreement. It is undisputed that the clericalforce, or so much of it as would have been adequately able to makeup the desired pay roll,-and the Company's equipment,- were engagedin preparing letters 13 to all employees eligible to vote in the election.We do not find that such letters wereper sea violation of the Act;we are convinced, however, that the Company's motive in failingto cooperate, in furnishing the November 27 pay roll is made suspectby this conduct.And this opinion is further strengthened by the"The-official election notice, copies of which had been supplied to the Company bore thefollowing note on its face :,TIME AND PLACE OF ELECTIONDATE: WEDNESDAY, DECEMBER15, 1943TIME. 6 00 AM to 7.30 PMPLACE COOPERATIVE HALL-#2G2-268 PARKER AVENUE, CLIFTON, NEWJERSEYNOTE:EMPLOYEES ARE TO VOTE BETWEEN THE HOURS ABOVE NOTED ONTHEIR OWN TIME EITHER BEFORE REPORTING FORWORKOR AFTERLEAVING IT.,12The witness testified that the small machine shop was "about 10 by 6 or 7 feet wide "13 See footnote9,supra.-a BOTANY WORSTED MILLS377other use to which the clerical force and the Company's equipmentwere put, and which we discuss below.Moreover, in clear conflict with the published rules of governingthe election, the Company formulated its own plans to grant votingtime to its employees.No valid reason appears to explain the needfor such unilateral action.Evidence upon which the Company's mo-tive can be judged, however, is not lacking and we accept the undeniedand credible testimony of employee Cseh as to the statements madeby Foreman Muster and quoted, above, as indicating that the postingof the notices throughout the plant was a further step in the Com-pany's program to obstruct the election process.As to the, second use to which the Company put its clerical staffand equipment and which counsel for the Company asserted preventedthe timely preparation of the November 27 pay roll in accordancewith its stipulation, it is undisputed that Christmas bonus checkswere made up during the period between December 6 and December 14.Prior to December 1943, all employees had received Christmas bonuschecks during the week of Christmas; the actual dates of receiptranged from December 21 to December 24. In 1943, according toHall, the checks were dated December 15 and were to be mailed to,the employees on that day.On December 14, 1943, the day beforethe election, however, the Company paymaster and several foremenpassed through the plant and distributed the Christmas bonus checksto individual,enlployees.The explanation for this unusual procedureis cogently provided in the uncontradicted and credible testimony ofemployee Oswald, who, upon receiving his bonus check from his fore-man, asked the reason for its distribution and was told that "tomorrowis election day."Corroborating evidence in this regard is providedby the undenied testimony of other employees who, in similar cir-cumstances, were informed that "Colonel Johnson [the Company'spresident] is not a bad fellow . . . Don't forget tomorrow is electionday," and in another instance, "Colonel Johnson is pretty good toyou guys.Here is a Christmas present for you."Moreover, it is ex-tremely significant that only those employees classified as productionand maintenance employees received their checks on December 14;employees on the "salaried" list, and therefore ineligible to vote as.falling outside the unit found appropriate by the Board, receivedtheir bonuses on December 24.We are convinced from the precipitate distribution of the bonus,checks on December 14, contrary to the statement of Hall to theRegional Director that they would be mailed to the employees onDecember 15, that the Company used this form of economic pressureto, coerce the employees to vote against the Union on the followingday.No extenuating matter was submitted by the Company which 378,DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould compel a different inference.We are moreover satisfied'thatthe distribution of the bonus checks was part of a climax in the Com-pany's design to,violate the freedom of the election and that its pur-poseful delay with respect to providing the pay roll was undertakento facilitate and make possible this objective. - .JDuring, the afternoon and night of December 14, employees in eachdepartment of the plant were informed that they were to hear a speechby Johnson and were instructed that they should, upon notice, shutdown their machines and, gather around to listen.Throughout this-period of time and on 14 different occasions in as many places in theplant, Johnson addressed the employees under the described circum-stances.He spoke from a prepared text as follows:In addressing you today, I am reading my message to you inorder that there shall'be no misunderstanding as to what I amsaying.The C. I. 0., in its campaign to induce you to vote for the Union,has seen fit to make,abusive and unfounded attacks upon mepersonally and upon the company.My comment upon these per-Mysole purpose in taking notice of those attacks and of these mis-statements contained in.circulars distributed by the C. I. 0. hasbeen to place before you and before all interested in BotanyWorsted Mills the truth.Neither I, myself, nor Botany WorstedMills has made or make any suggestion to you how you shouldvote.That is for you alone to decide.the company so that in making your decision you may not bemisled as to the facts.It is my purpose today to impress upon you to (sic) importanceof your voting on Wednesday, no matter how you vote.The elec-tion is' for your' benefit.It is your opportunity to say whetheryou do or do not want a Union.This is one thing you must do for yourself.Staying away andnot voting,is a mistake.That simply makes it possible for some-one- else to decide for you who shall represent you.Therefore,if you have a choice, 'and I assume all of you have, you shouldvote.It is better to have voted and gone to whatever inconven-ience you fell (sic) it involves, than to wish the next day or-forseveral weeks or months later that, you had voted.IThere are many of you who are our older employees.You knowthe policies of the Management.You know what our attitude hasbeen.You know wd.have tried to not only meet, but be ahead BOTANY WORSTED MILLS379of competitive mills in the matter of wages, hours and workingconditions.You also know that you have not had to fight for it.There are now pending before the War Labor Board requests for,additional wage advances and adjustments.These I have dis-cussed in my,"Corner" of the current Botanist.The election will be held on Wednesday, December 15th, fromsix in the morning until seven-thirty in the evening, at Coopera-tiveHall, 262-268 Parker Avenue, Clifton, New Jersey.You.can vote between those hours, but you will see from the electionnotice posted throughout the mill that you must vote on your owntime.time at the voting place, we shall close down various departmentsat different times tomorrow, as follows : (Here Johnson readthe hours allotted for voting for the particular group he wasaddressing)The election notice says, under the heading'of "Secret Ballot":"The election will be by secret ballot.Voters will be allowed tovote without interference, restraint or coercion.Electioneeringwill not be permitted at or near'the polling place.Violation ofthese rules shall be reported to the Regional Director or his agentin charge of the-election."It is well to remember this.Vote for your choice, whateveritmay be, but be sure you vote and report any interference. Theonly way we can know what the wishes of our workers are is foreverybody to vote.We will be glad to know and want to work with you on thebasis you wish but we also want to know it is the voice of all ofyou that we listen to and not a few, therefore,-vote.During the five speeches at night, but not during the nine in theafternoon Johnson' also read the following paragraph:Nothing that I say, or that anyone else may say, should beconstrued as meaning that anybody must vote.We are askingyou to vote' because we believe it is for your best interests to doso, but there is no compulsion either from our side or from thatof the Union. I say this to spike humors to us by the Board thatwithin the mill you have been told you must vote.'The "Botanist" which Johnson mentioned in his speech is a com-The publication appeared twice in "the month of December 1943.Theretofore in 1943 it appeared once in January; one issue coveredthe period from February to April, inclusive; another issue coveredthe period from May to September, inclusive; one appeared on Octo- i-380DECISIONS OF NATIONAL, LABOR RELATIONS BOARDbefore the date of the election.The last issue to date was distributedby foremen at the sametime the Christmas bonus checks were given tothe employees.Prior to this occasion the publication had never beendistributed to individual employees but was made available only inparticular places in the plant to which employees who desired a copyhad to go to receive one.,In each issue of the Botanist appears "The President's Corner."Johnson utilized this means of communicating with his employees onmatters of plant interest:Most of the recent issues contain diatribesagainst the Union.The October issue states the Company's positionas adamant against the organization of its employees while it advertsto the right to join a labor organization. It attributed to the .Unionas its sole interest in organizing the Company's employees, the op-portunity to "participate in their pay checks."Further comment byJohnson is directed against union organizers in the form of an attackon their patriotism.At another point in the same issue Johnson sug-gests that the employees might not be willing to sign union member=ship cards because if they did they might lose "their freedom fromadditional taxation in the form of dues to be paid to you [the Union] ."In the November issue Johnson comments that while the Companyrespects the right of "every American . . . to say what he wants to,to work where he wants to, for whom he wants to, and at wages andunder conditions agreeable to him without any outside interference,the Union don't."Johnson also wrote, ". . .. They [the employees]know you cannot give them anything they wouldn't get anyhow if itis fair.They know the Management can and does give much thatmany workers in the places you represent don't get.And best of, all,they know they are free and independent and it costs them nothingand they don't need you."The December issue which was distributed to the employees by their,supervisors on the day before the election contains a misstatement ofthe Union's position on the servicemen's vote issue and is couched interms which imply that the Union is lacking in patriotic vigilancein not demanding "safeguards to protect the rights of our employeesas free Americans."Johnson implies further that the Union has beendetrimental to the employees, stating that "it will be for your [theemployees'] best interests that the election be held so you will befinished with all the, annoyances to which you have been subjectedduring the last several years."Reference is again made to the "chiefinterest" of the Union, i. e., "to . . . get part of that, check each week".and an accusation of dishonesty is inserted to the effect that "they[the,Union] have never told you where that money goes." Finally,I BOTANY WORSTED MILLS381in the same issue, in purported answer to union circulars,the em-ployees are urged to vote"no" in, the coming election.-The Com-pany's preference in this connection is emphasized to the employeesby the use of bold face"type.'Our consideration of the foregoing facts as to the speech and thereference therein to the "Botanist"impels us to the opinion that John-son's conduct on December 14 constituted the final attempt improperlyto prejudice his employees against theUnion.Weare not unmindfulthat there is reserved to employees in preelection situations an areaof constitutional privilege within which statements,by reason of .theirfreedom from coerciveness or other illegality,are protected.We donot find such-a privilege applicable to these facts.If wehad nothingbefore us except Johnson's speech some doubt might exist as to whetherthe constitutional privilege attached to immunize the Company.Butthe record is clear that the speech was, only one circumstance in afactualmilieu which is* pregnant with coercion.The unusual dis-tribution of, the bonus checks, the distribution of the"Botanist" underunprecedented circumstances,the forced attendance of the employeesat the speech,the specific reference therein to the "Botanist,"whichcontains intemperate statements,instructions:to vote against theUnion, and false accusations obviously made to create an atmosphereof prejudice and antagonism toward the Union all combine to taintthe Company's conduct throughout the pre-election period and hence,to place it outside the area of constitutional privilege.The record of events on which the Regional Director commented inhis statement is completed by a reference to certain conduct of theCompany's supervisory personnel during the period shortly precedingthe election.Thus, about 3 weeks prior thereto, employee Oswald,was approached by his foreman who, upon noticing his Union button,declared that,"the Union will never come into the Botany WorstedMills," at thesame time warning that those employees`who were activein the Union would be discharged.A week or two prior to the elec-tion, employee Sabatino was asked by his foreman why he did notorganize an "inside"union ; the latter also declared that the Unionwas "nothing but a bunch of racketeers."Employee Swistak wasquestioned by his foreman as to why he"was so interested in theUnion."Employee Fischer made a radio broadcast a few days be-fore the election;outlining the advantages of union affiliation.Hewas called to Personnel Manager'Remig's office on the following dayand told, "you may win the election, but what you get is anotherstory."In considering these statements by supervisory employees,we takenotice that the Company is at present under an injunction from theThird CircuitCourt of Appeals requiring it to cease and desist from 382 - , DECISIONS OF NATIONAL LABOR RELATIONS BOARD-questioning or threatening its, employees with respect to their unionactivities.14We are of the conviction that the 'described statementsconstitute a disregard of that injunction.Moreover, such conduct isalso of significance in connection with the related activities of theCompany from the standpoint of their combined coerciveness.15We,must conclude, therefore, that the Company has engaged in conductimproperly and illegally designed "and calculated to cause the defeatof the Union at the polls.With this factual background in mind, we must determine whetherthe Regional Director's conduct was improper as a matter of lawso as to necessitate the voidance of the election.It will be readily conceded that the Regional Director as an agentof the Board has the duty, when properly delegated by the Board,to supervise the holding of secret elections at which employees aregiven by the Act the right to freely choose a representative for collec-tive bargaining purposes.As a concomitant of that duty, and for thepurpose of effectuating it, and thereby the policies of the Act, theRegional Director has the power to adopt certain measures which, inthe circumstances of a given case will best insure a proper and fairelection. -Thus, he may fix a date for the election and he may takesteps to secure, either with oI; without the cooperation of the employer,a proper place for holding the election.He prescribes the hoursduring which the polls shall remain open, and he may, in person orby duly authorized agent, supervise the actual balloting with a viewtoward preserving the secrecy of the election.His power in thisrespect extends further.Unquestionably, he or his agent may under-take to prevent interference with the election at the polls, whethersuch interference emanates from representatives of an employer orfrom adherents of the union.Nor is his power limited to the preven-tive stage.He may prescribe and execute appropriate action designedto dissipate the effects of interference already accomplished.In allthese aspects of his duty as a, Board agent, he is governed by a real-istic evaluation of the exigencies of the occasion and by a reasonableappraisal of the type of action required in order that his primaryfunction-to effectuate the policies of the Act-may be performed.We find that the Regional Director's conduct in the circumstancesof this case fell within the above standard.There is no mandatorydirective in the Act itself, in our Rules and Regulations, or in anydecision of the Board or the courts which prescribes the course Board14N L.R B. v Botany WorstedMblls,1G6 F"(2d) 263 (C C A 3),enf g as mod 4 N L.R. B 29215 SeeTrojan Powder Company v N. L RB . 135 F (2d) 337(CC A 3),cert deniedS20 U.S 768.-I BOTANY WORSTED MILLS383agents must pursue in the circumstances disclosed by this record. Itis true that many times, on material 'objections to an election whichare proved, the Board will set the election aside:the alleged illegal conduct'of an employer in a pre-election situationmay, be made the basis of an unfair'labor practice charge and'the issu-dnce of a,complaint.But these procedures do not exhaust the methodsby which the Board or its agents may undertake to insure proper;effectuation of the policies of the Act.' Diverse factual situations some-times may make imperative the adoption and use of other methods toprotect the Board's election process and to insure a free expression ofemployee desires.Confronted by the Company's continuing and in-creasing disregard of its obligation to remain neutral and by the con-sequently diminishing possibility of holding a free election, the Re-gional Director hereresorted'to use of the press in an effort to dissipatein some measure the effects of the Company's interference and thusrestore the appropriate atmosphere for an election.We consider thatthe imminence of the balloting and the need to reach the employeesupon as nearly similar a scale as that upon which the Company hadimproperly influenced them provide a sufficiently reasonable basisfor the. Regional Director's action.Clearly, were we to'hold that ina pre-election situation such as that disclosed by this record a Boardagent, could not, by reasonable means, attempt to secure the requisiteand necessary freedom of choice for employees who are about to exer-cise their statutory right, then we would lend the sanction of thisBoard to unforeseeably' numerous and variegated forms of subversionof the very principles of the At.We find that the statement of the Regional Director did not in-validate the election.Consequently, and since the Union has receiveda majority of the valid votes cast, we shall certify it as the exclusiverepresentative of the employees in the unit found appropriate in ourDecision and Direction of Election.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c)' of the ;National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIED that Textile Workers Union of America;CIO, has been designated and selected by a majority of all productionand maintenance employees at the Passaic, New Jersey, plants of theBotany Worsted Mills, including wool sorters, trappers, overlookers,color blenders or matchers, and music system employees, but' excludingI 384DECISIONS OF° NATIONAL LABOR RELATIONS BOARDall, office and clerical employees, part-time employees, plant guards,truck drivers and helpers, timekeepers and the time checkers, nurses,follow-up man, designers, assistant designers, and, all supervisoryemployees with .authority to hire, promote, discharge,. discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,the said, organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to rates-of pay, wages, hours' of employment, and other conditions ofemployment.